DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 4/28/2021, with respect to claims 1-3 and 5-6 have been fully considered and are persuasive. The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is a statement of reasons for the indication of allowable subject
The specific teaching of claim 1, including the previously allowable language, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claim 5 depends, either directly or indirectly, from claim 1 and is therefore allowed for at least the same reasons.



The specific teaching of claim 2, including the previously allowable language, in combination with the remaining elements or steps, is not taught or adequately suggested in the prior art of record.
*Claim 3 depends, either directly or indirectly, from claim 2 and is therefore allowed for at least the same reasons.
The specific teaching of claim 6, including the previously allowable language of claim 4, in combination with the remaining elements or steps, is not taught or adequately suggested in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto.gov/interviewpractice. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization 
Representative or access to the automated information system, call 800-786-9199
(IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        May 6, 2021